Title: To George Washington from Jacob Bayley, 27 May 1781
From: Bayley, Jacob
To: Washington, George


                        
                            Sir
                            Newbury 27th May 1781
                        
                        Your Excelency will be Tried to Read so many Letters from me at once however I cannot but Inform what I hear
                            and is Probable to be True last evening come in a Diserter from Canada Deserted from a Party on Hazens Point the Day
                            before 10 o Clock he says the on the Twelvith of May orders were Resd at St Johns from the Commander at Quebeck that the
                            Immigrant Regt Sr John Johnson Regt the three Cores of Rangers and a Detachment from the other Regts together with three
                            Nations of Indians were to assemble at St. Johns the 10th June where Every Provitions were made for them, 150 Battaux five
                            gun Boats &c. that Spies and Small Partys were out for Mischiaf, a Flag is now at Canada from Vermont, I am afraid
                            to agree to a Neutrality (Ira Allen Commands it) if so the Enemy will be at Albany, or try for it.
                        if Six or Eight men were from the grants it would be well for they Decive the Innocent. I am Your Excelencys
                            Most Obedient Humble Sert
                        
                            Jacob Bayley

                        
                    